Exhibit 10.1

2008 EXECUTIVE AND SENIOR MANAGEMENT PAYMENT PLAN

OF

ADEPT TECHNOLOGY, INC.

AS AMENDED JANUARY 22, 2008

SECTION 1. PURPOSE

The purpose of this discretionary Executive and Senior Management Payment Plan
(the “Plan”) is to motivate and reward certain eligible executives and senior
managers of Adept Technology, Inc., a Delaware corporation (the “Company”) in
order to improve the Company’s profitability and revenues of the Company. The
Company’s goal is to grow its revenues while maintaining control over
operational spending and improving gross margin which will generate a positive
cash flow and operating profit (as adjusted). This profitability will allow the
Company to sustain company investments in both product development and sales and
marketing infrastructure and finance organization for operating as a public
company, while supporting a positive improvement in market capitalization and
share value.

The Plan is also designed, in part, to increase the stock holdings of the
Company’s executive officers and senior managers in order to further align their
interests with those of the stockholders of the Company.

SECTION 2. COVERED INDIVIDUALS

The persons serving as the Company’s (a) Chief Executive Officer, (b) President
and Chief Operating Officer, (c) Chief Financial Officer, (d) Vice President,
Business Development, (e) Chief Technical Officer, (f) Vice President, Worldwide
Sales, and (g) any individual appointed by the Board of Directors of the Company
(the “Board”) to an executive officer or management position of the Company
(each a “Covered Individual”) will be eligible, at the discretion of the
Compensation Committee of the Board (the “Committee”), to receive bonus payments
hereunder.

SECTION 3. THE COMMITTEE

(a) The Plan shall be administered by the Committee. The Committee shall have
the sole discretion and authority to administer and interpret the Plan, and the
decisions of the Committee shall in every case be final and binding on all
persons having an interest in the Plan.

(b) Without limiting the foregoing, and subject to the express provisions and
limitations set forth in the Plan, the Committee will be authorized and
empowered to do all things necessary or desirable in connection with the
administration of the Plan, including, without limitation, the following:

 

  (i) to prescribe, amend and rescind rules and regulations relating to the Plan
and to define terms not otherwise defined herein;



--------------------------------------------------------------------------------

  (ii) to determine which Covered Individuals are eligible to be paid bonuses
under the Plan and to which of such individuals, if any, bonus payments
hereunder are actually paid;

 

  (iii) to verify the Company’s satisfaction of performance goals or other
conditions applicable to the payment of bonuses under the Plan;

 

  (iv) to determine whether, and the extent to which, any bonus adjustment may
be required pursuant to Section 4(d);

 

  (v) to interpret and construe the Plan, any rules and regulations under the
Plan, and the terms and conditions of any bonus opportunities provided
hereunder, and to make exceptions to any such provisions in good faith and for
the benefit of the Company; and

 

  (vi) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(c) All decisions, determinations and interpretations by the Committee regarding
the Plan will be final and binding on all Covered Individuals who are
participants under the Plan. The Committee will consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select. A Covered Individual or other person claiming any
benefits under the Plan may contest a decision or action by the Committee with
respect to such person or an actual or potential bonus under the Plan only on
the grounds that such decision or action was arbitrary or capricious or was
unlawful, and any review of such decision or action will be limited to
determining whether the Committee’s decision or action was arbitrary or
capricious or was unlawful.

SECTION 4. BONUS AWARDS

(a) Bonus Formula. Bonuses paid under the Plan to any Covered Individual
selected to participate in the Plan for any Performance Period (as defined
below), with the exception of the Vice President, Worldwide Sales, will be based
on the audited consolidated adjusted operating income and revenues of the
Company for the Performance Period. For purposes of the Plan, the term
“Performance Period” means the twelve consecutive month period which coincides
with the Company’s 2008 fiscal year, or such other period as the Committee may
determine.

(b) Bonus Formula for Vice President, Worldwide Sales. Bonuses paid under the
Plan to the Vice President, Worldwide Sales, will be based solely on the audited
consolidated revenues of the Company for each of the four fiscal quarters of the
Company during the Performance Period.

(c) Review of Audited Financial Statements and Approval by the Committee. As
soon as reasonably practicable following the conclusion of the Performance
Period and prior to the payment of any bonus under the Plan pursuant to
Section 5(a), the Committee will review the

 

2



--------------------------------------------------------------------------------

audited consolidated financial statements of the Company in order to determine
whether bonus payments should be awarded pursuant to Section 5(a) to each
Covered Individual selected to participate in the Plan. Prior to the payment of
any bonus under the Plan, including a quarterly bonus pursuant to Section 5(b),
the Committee will approve, in writing, the proposed bonus payment to be awarded
to each Covered Individual selected to participate in the Plan for the
Performance Period. No bonus payment will be paid unless and until the Committee
approves such bonus in writing.

(d) Committee Discretion to Reduce or Adjust Bonus Payment. In fulfilling its
duties under Section 4(c), the Committee shall review Schedule A hereto, which
sets forth the number of shares of Restricted Stock that each Covered
Individual, other than the Vice President, Worldwide Sales, may receive as a
bonus for the Performance Period and shall consider the bonus provisions set
forth in Section 5(b) related to the Vice President, Worldwide Sales.
Notwithstanding the foregoing, the Committee retains sole and absolute
discretion to reduce or otherwise adjust the amount of or eliminate or change
the form of payment of any bonus otherwise payable to a Covered Individual under
the Plan and the Committee may, but shall not be required to, consult the Chief
Executive Officer regarding any adjustment in the bonus payable under this Plan.
In determining the amount of any reduced bonus or change in form of payment, the
Committee reserves the right to apply subjective, discretionary criteria to
determine a revised bonus amount. The reduction of the amount of any bonus
payable to a Covered Individual with respect to a Performance Period shall not
permit an increase in the amount of the bonus payable to any other Covered
Individual for such Performance Period.

SECTION 5. PAYMENT OF BONUS

(a) Payments in Restricted Stock. Bonuses awarded to Executive Officers and, for
non-revenue project-specific targets, to the other Covered Individuals, under
the Plan, other than the Vice President, Worldwide Sales, shall be in the form
of restricted stock (“Restricted Stock”) pursuant to the Company’s 2005 Equity
Incentive Plan, as amended (the “2005 Stock Plan”). Schedule A hereto sets forth
the number of shares of Restricted Stock that each Covered Individual, other
than the Vice President, Worldwide Sales, may receive as a bonus for the
Performance Period. Additionally Covered Individualsare eligible to receive
certain cash bonus payments in amounts ranging from 16% to 24% to 32% of base
salary for the Performance Period if additional revenues and adjusted operating
income are earned that exceed the maximum targets amounts for which shares of
Restricted Stock may be granted to Executive Officers. On the Payment Date (as
defined below), the Covered Individuals subject to this Section 5(a) shall
receive grants of Restricted Stock (and/or cash, as applicable) in an amount
equal to that approved by the Committee in accordance with Section 4(c) and such
Restricted Stock shall vest as to 1/24th on each monthly anniversary of the
Payment Date.

(b) Payments in Cash to the Vice President, Worldwide Sales. Any bonus payable
to the Vice President, Worldwide Sales, shall be in the form of cash. The Vice
President, Worldwide Sales shall be entitled to a cash bonus on a quarterly
basis in accordance with Schedule B hereto which provides for a sliding scale
commission payable based on the Company’s audited consolidated revenues.

 

3



--------------------------------------------------------------------------------

(c) Payment Date. The Company intends to make any bonus payable under
Section 5(a) of this Plan on or around September 30, 2008, or any
administratively reasonable period of time thereafter. In no event shall such
bonus payment, if any, be delayed beyond December 31, 2008. The Company intends
to make any quarterly bonuses payable under Section 5(b) of this Plan within 180
days of the end of the applicable fiscal quarter, or any administratively
reasonable period of time thereafter. Each such payment shall be a “Payment
Date” under the Plan.

(d) Continuous Employment. The payment of a bonus under Section 5(a) of this
Plan requires that the Covered Individual be an employee of the Company or its
subsidiaries as of the last day of the Performance Period. The payment of a
bonus under Section 5(b) of this Plan requires that the Vice President,
Worldwide Sales, be an employee of the Company or its subsidiaries as of the
last day of the applicable fiscal quarter in the Performance Period. The
Committee may make exceptions to these requirements in the case of retirement,
death or disability, as determined by the Committee.

SECTION 6. AMENDMENT AND TERMINATION

The Committee may terminate the Plan at any time, for any and no reason, and may
also amend the Plan, including in order to reduce the amount of any Covered
Individual’s bonus payments at any time, for any or no reason.

SECTION 7. TAX WITHHOLDING

The Company will have the right to make all payments or distributions pursuant
to the Plan to a participant, net of any applicable federal, state and local
taxes required to be paid or withheld. The Company will have the right to
withhold from wages or other amounts otherwise payable to such participant such
withholding taxes as may be required by law, or to otherwise require the
participant to pay such withholding taxes. If the participant will fail to make
such tax payments as are required, the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to such participant or to take such other action as may be
necessary to satisfy such withholding obligations.

SECTION 8. EFFECTIVE DATE

This Plan was adopted by the Board on October 4, 2007 (the “Effective Date”) and
amended on January 22, 2008. No bonuses will be paid under the Plan prior to the
Effective Date.

SECTION 9. SEVERABILITY

If any provision of the Plan will be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction, such
provision will (a) be deemed limited to the extent that such court of competent
jurisdiction deems it lawful, valid and/or enforceable and as so limited will
remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which will remain in full force and effect. If the
making of any payment or the provision of any other benefit provided for under
the Plan will be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness,

 

4



--------------------------------------------------------------------------------

invalidity or unenforceability will not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit provided for under the Plan in full
would be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability will not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable will be made or provided under the Plan.

SECTION 10. NON-ASSIGNABILITY

Unless the Committee expressly states otherwise, no participant in the Plan may
sell, assign, convey, gift, pledge or otherwise hypothecate or alienate any
bonus opportunity or amounts determined by the Committee to be payable under the
Plan, until such amounts (if any) are actually paid.

SECTION 11. NON-EXCLUSIVITY OF PLAN

The adoption of the Plan by the Board shall not be construed as creating any
limitations on the power of the Board or the Committee to adopt such other bonus
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise, and any such other arrangements as may be either generally applicable
or applicable only in specific cases.

SECTION 12. EMPLOYMENT AT WILL

Neither the Plan, selection of a person as a Covered Individual eligible to be
paid bonuses under the Plan nor the payment of any bonus to any participant
under the Plan nor any action by the Company or the Committee will be held or
construed to confer upon any person any right to be continued in the employ of
the Company or its subsidiaries. The Company expressly reserves the right to
discharge any participant whenever in the sole discretion of the Company its
interest may so require.

SECTION 13. NO VESTED INTEREST OR RIGHT

At no time before the actual payout of a bonus to any participant under the Plan
will any participant accrue any vested interest or right whatsoever under the
Plan, and the Company has no obligation to treat participants identically under
the Plan.

SECTION 14. GOVERNING LAW

The Plan and any agreements and documents hereunder will be interpreted and
construed in accordance with the laws of the State of Delaware (without regard
to principles of conflicts of law) and applicable federal law. The Committee may
provide that any dispute concerning the Plan will be presented and determined in
such forum as the Committee may specify, including through binding arbitration.

 

5



--------------------------------------------------------------------------------

SECTION 15. SECTION 409A

To the extent applicable, it is intended that this Plan and any bonus granted
hereunder comply with the requirements of Section 409A of the Internal Revenue
Code, as amended and any related regulations or other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service (“Section 409A”). Any provision that would cause the Plan or any
bonus granted hereunder to fail to satisfy Section 409A shall have no force or
effect until amended to comply with Section 409A, which amendment may be
retroactive to the extent permitted by Section 409A.

 

6